           Case 3:19-cv-01084-DJS Document 16 Filed 12/22/20 Page 1 of 16




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________

LYDIA L.,

                                     Plaintiff,
           v.                                                             3:19-CV-1084
                                                                             (DJS)
ANDREW M. SAUL, Commissioner of
Social Security,

                      Defendant.
____________________________________

APPEARANCES:                                                     OF COUNSEL:

LACHMAN & GORTON                                                 PETER A. GORTON, ESQ.
Attorney for Plaintiff
1500 E. Main Street
P.O. Box 89
Endicott, New York 13761

U.S. SOCIAL SECURITY ADMIN.                                      JESSICA TUCKER, ESQ.
OFFICE OF REG’L GEN. COUNSEL
Attorney for Defendant
J.F.K. Federal Building - Room 625
15 New Sudbury Street
Boston, MA 02203

DANIEL J. STEWART
United States Magistrate Judge

                         MEMORANDUM-DECISION AND ORDER 1

         Plaintiff brought this action pursuant to 42 U.S.C. § 405(g) seeking review of a

decision by the Commissioner of Social Security that Plaintiff was not disabled for

1
 Upon Plaintiff’s consent, the United States’ general consent, and in accordance with this District’s General Order
18, this matter has been referred to the undersigned to exercise full jurisdiction pursuant to 28 U.S.C. § 636(c) and
Federal Rule of Civil Procedure 73. See Dkt. No. 7 & General Order 18.
        Case 3:19-cv-01084-DJS Document 16 Filed 12/22/20 Page 2 of 16




purposes of disability insurance benefits. Dkt. No. 1. Currently before the Court are

Plaintiff’s Motion for Judgment on the Pleadings and Defendant’s Motion for Judgment

on the Pleadings. Dkt. Nos. 9 & 12. Plaintiff also filed a Reply Memorandum of Law.

Dkt. No. 15.

       For the reasons set forth below, Plaintiff’s Motion for Judgment on the Pleadings

is granted and Defendant’s Motion for Judgment on the Pleadings is denied. The

Commissioner’s decision denying Plaintiff disability benefits is reversed, and the matter

is remanded for further proceedings.

                          I. RELEVANT BACKGROUND

                               A. Factual Background

       Plaintiff was born in 1976, making her 42 years old on the date of the ALJ’s

decision. Dkt. No. 8, Admin. Tr. (“Tr.”) at pp. 59 & 177. Plaintiff left high school in

the ninth grade, and subsequently worked as a housekeeper and home health aide for a

number of years before leaving due to her physical impairments. Tr. at pp. 59-60. In

her application for benefits, Plaintiff alleged disability based upon carpal tunnel

syndrome, high blood pressure, asthma, depression, and bipolar disorder. Tr. at p. 196.

                                B. Procedural History

       Plaintiff applied for disability insurance benefits and supplemental security

income on October 25, 2016. Tr. at p. 177-183 & 192-194. She alleged a disability

onset date of August 1, 2015. Tr. at p. 177. Plaintiff’s application was initially denied

on January 4, 2017, after which she timely requested a hearing before an Administrative
                                           2
        Case 3:19-cv-01084-DJS Document 16 Filed 12/22/20 Page 3 of 16




Law Judge (“ALJ”). Tr. at pp. 85-110 & 123-124. Plaintiff appeared and testified at a

hearing before ALJ John P. Ramos on November 7, 2018. Tr. at pp. 55-84. On

November 7, 2018, the ALJ issued a written decision finding Plaintiff was not disabled

under the Social Security Act. Tr. at pp. 19-35. On July 10, 2019, the Appeals Council

denied Plaintiff’s request for review, making the ALJ’s decision the final decision of the

Commissioner. Tr. at pp. 1-7.

                                C. The ALJ’s Decision

       In his decision, the ALJ made the following findings of fact and conclusions of

law. First, the ALJ found that Plaintiff meets the insured status requirements through

December 31, 2020. Tr. at p. 24. He then found that Plaintiff’s self-employment as a

housekeeper and home health aide between January 2017 and November 2017

constituted substantial gainful activity (“SGA”), but that there had been continuous

twelve-month periods after the alleged onset date when Plaintiff did not engage in SGA.

Tr. at p. 25. The ALJ limited his decision to these periods when Plaintiff did not engage

in SGA. Id. Next, the ALJ found that Plaintiff has the following severe impairments:

obesity, asthma, bilateral carpal tunnel syndrome, and lumbar spine disorder. Tr. at pp.

25-26. The ALJ next found that Plaintiff does not have an impairment or combination

of impairments that meets or medically equals one of the listed impairments in 20 C.F.R.

§ 404, Subpart P, App. 1 (the “Listings”). Tr. at pp. 26-27. The ALJ then found that

Plaintiff had the residual functional capacity (“RFC”) to perform sedentary work except

that she should avoid exposure to concentrated respiratory irritants. Tr. at pp. 27-30.
                                            3
        Case 3:19-cv-01084-DJS Document 16 Filed 12/22/20 Page 4 of 16




The ALJ next found that Plaintiff was unable to perform any past relevant work. Tr. at

p. 30. Relying upon the Medical-Vocational Rules as a framework, and taking into

account Plaintiff’s age, education, work experience, and RFC, the ALJ found that there

were jobs existing in significant numbers in the national economy that Plaintiff can

perform. Tr. at pp. 30-31. The ALJ, therefore, concluded that Plaintiff had not been

under a disability from August 1, 2015 though the date of his decision. Tr. at pp. 31.

                              D. The Parties’ Positions

       Plaintiff makes four arguments in support of reversal. First, she argues that the

Appeals Council failed to properly consider the retrospective opinion of Physician’s

Assistant (“PA”) Erica Hill, dated December 4, 2018. Dkt. No. 9, Pl.’s Mem. of Law at

pp. 6-12. Second, Plaintiff argues that the ALJ failed to properly evaluate the medical

opinion evidence that Plaintiff’s physical impairments impacted her ability to stay on

task and maintain regular attendance. Id. at pp. 12-13. Third, Plaintiff argues that the

ALJ’s RFC determination fails to properly account for the limitations imposed by

Plaintiff’s carpal tunnel syndrome. Id. at pp. 13-14. Finally, Plaintiff argues that the

ALJ’s Step Five determination was not supported by substantial evidence. Id. at 14-15.

       Defendant counters that the Appeals Council appropriately considered PA Hill’s

opinion when denying review, and argues that the ALJ properly evaluated the record

evidence and made a disability determination that is supported by substantial evidence.

See generally Dkt. No. 12, Def.’s Mem. of Law at pp. 6-21.


                                           4
        Case 3:19-cv-01084-DJS Document 16 Filed 12/22/20 Page 5 of 16




                       II. RELEVANT LEGAL STANDARDS

                                A. Standard of Review

       A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. 42 U.S.C. § 405(g); Wagner v. Sec’y of Health &

Human Servs., 906 F.2d 856, 860 (2d Cir. 1990).            Rather, the Commissioner’s

determination will be reversed only if the correct legal standards were not applied, or it

was not supported by substantial evidence. See Johnson v. Bowen, 817 F.2d 983, 986

(2d Cir. 1987) (“Where there is a reasonable basis for doubt whether the ALJ applied

correct legal principles, application of the substantial evidence standard to uphold a

finding of no disability creates an unacceptable risk that a claimant will be deprived of

the right to have her disability determination made according to the correct legal

principles.”); accord Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983), Marcus v.

Califano, 615 F.2d 23, 27 (2d Cir. 1979). “Substantial evidence” is evidence that

amounts to “more than a mere scintilla,” and has been defined as “such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.” Richardson v.

Perales, 402 U.S. 389, 401 (1971). Where evidence is deemed susceptible to more than

one rational interpretation, the Commissioner’s conclusion must be upheld. Rutherford

v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

       “To determine on appeal whether the ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining evidence from both

sides, because an analysis of the substantiality of the evidence must also include that
                                            5
        Case 3:19-cv-01084-DJS Document 16 Filed 12/22/20 Page 6 of 16




which detracts from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988).

If supported by substantial evidence, the Commissioner’s finding must be sustained

“even where substantial evidence may support the plaintiff’s position and despite that

the court’s independent analysis of the evidence may differ from the [Commissioner’s].”

Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992). In other words, this Court

must afford the Commissioner’s determination considerable deference, and may not

substitute “its own judgment for that of the [Commissioner], even if it might justifiably

have reached a different result upon a de novo review.” Valente v. Sec’y of Health &

Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

                         B. Standard to Determine Disability

       The Commissioner has established a five-step evaluation process to determine

whether an individual is disabled as defined by the Social Security Act. 20 C.F.R. §§

404.1520, 416.920. The Supreme Court has recognized the validity of this sequential

evaluation process. Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987). The five-step

process is as follows:

       First, the [Commissioner] considers whether the claimant is currently
       engaged in substantial gainful activity. If he is not, the [Commissioner]
       next considers whether the claimant has a “severe impairment” which
       significantly limits his physical or mental ability to do basic work
       activities. If the claimant suffers such an impairment, the third inquiry is
       whether, based solely on medical evidence, the claimant has an
       impairment which is listed in Appendix 1 of the regulations. If the
       claimant has such an impairment, the [Commissioner] will consider him
       disabled without considering vocational factors such as age, education,
       and work experience; the [Commissioner] presumes that a claimant who
       is afflicted with a “listed” impairment is unable to perform substantial
                                            6
        Case 3:19-cv-01084-DJS Document 16 Filed 12/22/20 Page 7 of 16




       gainful activity. Assuming the claimant does not have a listed impairment,
       the fourth inquiry is whether, despite the claimant’s severe impairment, he
       has the residual functional capacity to perform his past work. Finally, if
       the claimant is unable to perform his past work, the [Commissioner] then
       determines whether there is other work which the claimant could perform.
       Under the cases previously discussed, the claimant bears the burden of
       proof as to the first four steps, while the [Commissioner] must prove the
       final one.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982); accord McIntyre v. Colvin, 758

F.3d 146, 150 (2d Cir. 2014). “If at any step a finding of disability or non-disability can

be made, the SSA will not review the claim further.” Barnhart v. Thompson, 540 U.S.

20, 24 (2003).

                                    III. ANALYSIS

              A. Appeals Council’s Failure to Consider New Evidence

       As the Second Circuit has held in Perez v. Chater, 77 F.3d 41, 44 (2d Cir. 1996):

       When the Appeals Council grants review, the decision of the Appeals
       Council is the final decision of the Secretary. See 20 C.F.R. §§ 404.981,
       416.1481. However, if the Appeals Council denies review, the ALJ’s
       decision becomes the Secretary’s final decision. See §§ 404.981,
       416.1481. The final decision of the Secretary is subject to judicial review.
       42 U.S.C. § 405(g).

In cases such as this one, where the Appeals Council has denied review of the ALJ’s

decision, “it is well-settled that [t]he role of the district court is to determine if the

Appeals Council erred when it determined that the new evidence was insufficient to

trigger review of the ALJ’s decision.” Kirah D. v. Berryhill, 2019 WL 587459, at *4

(N.D.N.Y. Feb. 13, 2019) (internal quotations and citations omitted).


                                            7
        Case 3:19-cv-01084-DJS Document 16 Filed 12/22/20 Page 8 of 16




       “Once evidence is added to the record, the Appeals Council must then consider

the entire record, including the new evidence, and review a case if the ‘administrative

law judge’s action, findings, or conclusion is contrary to the weight of the evidence

currently of record.’” Lesterhuis v. Colvin, 805 F.3d 83, 86 (2d Cir. 2015) (quoting 20

C.F.R. § 404.970(b)). “The Appeals Council is obligated to consider ‘new and material

evidence.’” Stratton v. Colvin, 51 F. Supp. 3d 212, 218 (N.D.N.Y. 2014) (citing 20

C.F.R. § 404.970(b)). “New evidence is ‘material’ if it is: ‘(1) relevant to the claimant’s

condition during the time period for which benefits were denied and (2) probative.’” Id.

(quoting Pollard v. Halter, 377 F.3d 183, 193 (2d Cir. 2004)). “‘The concept of

materiality requires, in addition, a reasonable possibility that the new evidence would

have influenced the [Commissioner] to decide claimant’s application differently.’” Id.

(quoting Pollard v. Halter, 377 F.3d at 193) (alteration in original).

       20 C.F.R. § 404.976(b)(1) provides that the “Appeals Council will consider . . .

any new and material evidence submitted to it which relates to the period on or before

the date of the administrative law judge hearing decision”, which in this case was

November 2, 2018. Tr. at p. 31. Such evidence must be both (1) relevant to the

claimant’s condition during the relevant period and (2) probative, and additionally must

create “a reasonable possibility that the new evidence would have influenced the

Commissioner to decide claimant’s application differently.” Pollard v. Halter, 377 F.3d

at 193 (2d Cir. 2004).


                                            8
         Case 3:19-cv-01084-DJS Document 16 Filed 12/22/20 Page 9 of 16




       The ALJ issued his disability determination on November 2, 2018. Tr. at p. 31.

On November 7, 2018, Plaintiff submitted a request for review to the Appeals Council.

Tr. at p. 1.    While this request was pending, Plaintiff provided a Questionnaire

completed by PA Hill on December 4, 2018. Tr. at pp. 14-16. In that Questionnaire,

PA Hill stated that she treated Plaintiff for polyarthritis, chronic back pain, carpal tunnel

syndrome, and asthma, and provided her opinion of Plaintiff’s physical limitations for

the period between April 24, 2016 until November 30, 2018. Tr. at pp. 14 & 16. She

opined that Plaintiff’s physical conditions and the side effects of her medication caused

pain and fatigue that would diminish her work pace and cause her to need to rest at work.

Tr. at p. 14. As a result, it was PA Hill’s opinion that Plaintiff would be off task more

than 10% but less than 15% of the work day, and would miss one day of work or less

per month due to her physical impairments. Tr. at pp. 14-15. She further opined that

Plaintiff could sit for approximately eight hours out of an eight-hour work day, but

would need to change positions approximately every hour. Id. She also opined that

Plaintiff could stand or walk for approximately two hours out of an eight-hour day, could

frequently lift up to ten pounds, and could occasionally lift over ten pounds. Id. In her

opinion, Plaintiff could reach and handle with both arms and hands more than 1/3 of the

work day, but could only perform fine motor activity with either hand up to 1/3 of the

work day. Tr. at p. 16.

       The Appeals Council denied Plaintiff’s request for review on July 10, 2019. Tr.

at p. 1. As part of its denial, the Appeals Council acknowledged receipt of PA Hill’s
                                             9
        Case 3:19-cv-01084-DJS Document 16 Filed 12/22/20 Page 10 of 16




opinion, along with a list of Plaintiff’s medications, but found “no reasonable probability

that this evidence would change the outcome of the [ALJ’s] decision and/or does not

relate to the period on or before the Administrative Law Judge’s decision.” Tr. at p. 2.

       Plaintiff contends that the Appeals Council erred with regard to both the timing

and relevance of PA Hill’s opinion. This court agrees. To begin with, PA Hill’s

Questionnaire expressly covers the period between April 24, 2016 until November 30,

2018, and therefore relates to the period prior to the ALJ’s November 7, 2020 disability

determination. Tr. at p. 31.

       There is also a reasonable probability that PA Hill’s opinion would change the

outcome of the ALJ’s decision, particularly in light of the other medical opinion

evidence in the record. In his decision, the ALJ assigned “significant weight” to the

opinion of consultative examiner Dr. Gilbert Jenouri, who examined Plaintiff one time.

Tr. at pp. 28 & 376-379. He assigned “some weight” to Dr. Keyoor Patel, who treated

Plaintiff for chest pain between April 2016 and May 2018. Tr. at pp. 28, 486-487, &

511-540. He also assigned “limited weight” to the opinion of Dr. Muhammad Ali, a

pulmonologist who treated Plaintiff’s asthma between April 2017 and January 2018. Tr.

at pp. 28, 583-594, & 637-638. The record shows that PA Hill’s treatment history with

Plaintiff is much more extensive than any of these physicians.

       PA Hill has treated Plaintiff since at least April 2016, corresponding with the

time period covered by her opinion. Tr. at p. 305. At her hearing, Plaintiff identified

PA Hill as her primary care provider for back pain, leg pain, and arthritis. Tr. at p. 55.
                                            10
        Case 3:19-cv-01084-DJS Document 16 Filed 12/22/20 Page 11 of 16




PA Hill is also identified as Plaintiff’s primary care provider in treatment notes from

numerous other health care providers. Tr. at pp. 385, 463, 490, & 645. PA Hill’s own

notes indicate that she has treated Plaintiff for back and neck pain that is aggravated by

sitting, walking, and standing. Tr. at pp. 543, 555, 575, & 618. She has also been

involved in treatment of Plaintiff’s other severe impairments as identified the ALJ

including asthma, obesity, and carpal tunnel syndrome. Tr. at pp. 25, 543, 553, & 563.

       The parties devote significant discussion to Ms. Hill’s position as a physician’s

assistant, and what weight, if any, would be afforded to her opinion by the ALJ. Pl.’s

Mem. of Law at pp. 11-14; Def.’s Mem. of Law at p. 9-11; Pl.’s Reply at pp. 1-2. This

has no bearing on the decision to remand. The Court recognizes that PA Hill’s opinion

would not be entitled to controlling weight because a physician’s assistant is considered

an “other source” and not an “acceptable medical source.” Eusepi v. Colvin, 595 Fed.

Appx. 7, 8-9 (2d Cir. 2014); see also SSR 06-03p, 2006 WL 2329939, at *2 (S.S.A.

Aug. 9, 2006). Nonetheless, evidence from a physician’s assistant may be based on

“special knowledge” of the claimant and “provide insight” into the severity of her

impairments and functional limitations. SSR 06-03p, 2006 WL 2329939, at *2; see also

Tammy Lynn B. v. Comm’r of Soc. Sec., 382 F. Supp. 3d 184, 194 (N.D.N.Y. 2019)

(noting that ALJ can still consider opinion of non-acceptable medical source “when

determining severity of impairments and how they affect individual function.”).

       While an ALJ is entitled to afford little or no weight to a physician’s assistant’s

opinion, he “generally should explain the weight given” to that opinion “or otherwise
                                           11
        Case 3:19-cv-01084-DJS Document 16 Filed 12/22/20 Page 12 of 16




ensure that the discussion of the evidence in the determination or decision allows a

claimant or subsequent reviewer to follow the [ALJ]’s reasoning, when such opinions

may have an effect on the outcome of the case.” SSR 06-03p, 2006 WL 2329939, at *6;

see also 20 C.F.R. §§ 404.1527(f)(2), 416.927(f)(2).

       That is particularly applicable in this case, where the record demonstrates that

PA Hill is Plaintiff’s primary care provider, and her lengthy treatment experience may

provide special insight into Plaintiff’s physical functional limitations. Such a situation

is not unusual. As the Commissioner has noted,

       With the growth of managed health care in recent years and the emphasis
       on containing medical costs, medical sources who are not “acceptable
       medical sources,” such as nurse practitioners, physician assistants, and
       licensed clinical social workers, have increasingly assumed a greater
       percentage of the treatment and evaluation functions previously handled
       primarily by physicians and psychologists. Opinions from these medical
       sources, who are not technically deemed “acceptable medical sources”
       under our rules, are important and should be evaluated on key issues such
       as impairment severity and functional effects, along with the other
       relevant evidence in the file.

SSR 06-03P, 2006 WL 2329939, at *3.

       SSR 06-03p further states that “[a]lthough there is a distinction between what an

adjudicator must consider and what the adjudicator must explain in the disability

determination or decision, the adjudicator generally should explain the weight given to

opinions from these “other sources,” or otherwise ensure that the discussion of the

evidence in the determination or decision allows a claimant or subsequent reviewer to




                                           12
        Case 3:19-cv-01084-DJS Document 16 Filed 12/22/20 Page 13 of 16




follow the adjudicator’s reasoning, when such opinions may have an effect on the

outcome of the case. Id. at *6.

       This approach has been followed by numerous courts in determining the

relevance of similar opinion evidence. See Evans v. Colvin, 649 Fed. Appx. 35 (2d Cir.

2016) (remanding where ALJ failed to adequately consider opinion of physician’s

assistant who was plaintiff’s primary care provider); Kohler v. Astrue, 546 F.3d 260,

268-269 (2d Cir. 2008) (“Although the ALJ was not required to give controlling weight

to [a nurse practitioner’s] opinion, because she is not a “treating source” under 20 C.F.R.

§ 404.1502, he should have given her opinion some consideration, particularly because

[she] was the only medical professional available to Kohler for long stretches of time in

the very rural ‘North Country’ of New York State.”); Ryan v. Comm’r of Soc. Sec., 2019

WL 2497904, at *4-5 (W.D.N.Y. June 17, 2019) (remanding where ALJ failed to

adequately consider physician’s assistant opinion that was based on extensive treatment

history); Reiber v. Berryhill, 2017 WL 9485695, at *10 (W.D.N.Y. March 28, 2017)

(remanding on other basis but encouraging ALJ to consider nurse practitioner opinion

submitted to Appeals Council because it was the only comprehensive mental health

evaluation in record).

       PA Hill treated Plaintiff for a number of years for symptoms related to her

asthma, back and leg pain, and carpal tunnel syndrome, and based her opinion on that

treatment history. Tr. at pp. 13-16. These symptoms, and the resulting functional

limitations, formed the basis of the ALJ’s RFC determination that Plaintiff was able to
                                            13
       Case 3:19-cv-01084-DJS Document 16 Filed 12/22/20 Page 14 of 16




perform most forms of sedentary work. Tr. at pp. 28-30. It is “reasonably possible,”

therefore, that PA Hill’s opinion may influence the ALJ’s evaluation of Plaintiff’s

functional limitations.   In addition, PA Hill’s opinion regarding non-exertional

impairments that force Plaintiff off-task and reduce work pace may influence the ALJ’s

decision regarding the need for vocational expert testimony at Step Five. Tr. at pp. 14-

16 & 30-31. Therefore, because PA Hill’s opinion is relevant to key findings in the

ALJ’s decision, the Court finds that remand is appropriate in order to allow the ALJ to

consider this additional evidence. See Lesterhuis v. Colvin, 805 F.3d at 88 (holding that

the ALJ should determine what weight to afford medical evidence on remand); Connell

v. Comm’r of Soc. Sec., 2017 WL 213054, at *4-5 (N.D.N.Y. January 18, 2017)

(remanding for evaluation of evidence where Appeals Council erred in determining that

new evidence was insufficient to trigger review of the ALJ’s decision.).

                           B. Plaintiff’s Other Arguments

       Because the Court is remanding for consideration of PA Hill’s opinion, the Court

need not consider Plaintiff’s additional arguments regarding the ALJ’s RFC analysis

and Step Five determination, because those decisions will necessarily be revisited upon

remand. See, e.g., Emily B. v. Comm’r of Soc. Sec., 2020 WL 2404762, at *11

(N.D.N.Y. May 12, 2020) (declining to address specific challenges to RFC and Step

Five determination while remanding for consideration of newly submitted medical

opinion evidence); Samantha D. v. Comm’r of Soc. Sec., 2020 WL 1163890, at *10

(N.D.N.Y. Mar. 11, 2020) (declining to reach arguments concerning whether ALJ’s
                                           14
        Case 3:19-cv-01084-DJS Document 16 Filed 12/22/20 Page 15 of 16




findings were supported by substantial evidence where the court had already determined

that remand was necessary); Raymond v. Comm’r of Soc. Sec., 357 F. Supp. 3d 232,

240-41 (W.D.N.Y. 2019) (declining to reach argument concerning whether RFC was

supported by substantial evidence where the court had already determined that the ALJ

had erred at step three analysis in evaluating whether plaintiff had met the requirements

under a listing). Because the Court has already determined, for the reasons previously

discussed, that remand of this matter for further administrative proceedings is necessary,

the Court declines to reach the other issues raised by Plaintiff.

                                   IV. CONCLUSION

       ACCORDINGLY, it is

       ORDERED, that Plaintiff’s Motion for Judgment on the Pleadings (Dkt. No. 9)

is GRANTED; and it is further

       ORDERED, that Defendant’s Motion for Judgment on the Pleadings (Dkt. No.

12) is DENIED; and it is further

       ORDERED, that the decision of the Commissioner denying Plaintiff disability

benefits is REVERSED and the matter is REMANDED for further proceedings

pursuant to sentence four of section 405(g) as set forth above; and it is further




                                            15
       Case 3:19-cv-01084-DJS Document 16 Filed 12/22/20 Page 16 of 16




      ORDERED, that the Clerk of the Court shall serve copies of this Memorandum-

Decision and Order on the parties.

Dated: December 22, 2020
      Albany, New York




                                       16
